Electronically Filed
                                                        Supreme Court
                                                        SCPW-13-0005780
                                                        04-FEB-2014
                                                        04:15 PM
                         SCPW-13-0005780


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  DAVID T. FLEMING, Petitioner,


                               vs.


                  STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING

                      (CR. NO. 06-1-0570(1))


  ORDER DENYING MOTION FOR CLARIFICATION AND/OR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner David T. Fleming’s

“Motion for Clarification and/or Reconsideration of Order Denying

Without Prejudice Petition for Writ of Habeas Corpus, Filed

January 17, 2014,” which was filed on January 27, 2014, the

documents attached thereto and submitted in support thereof, and

the record, 

          IT IS HEREBY ORDERED that the motion for clarification

and/or reconsideration is denied.

          DATED: Honolulu, Hawai'i, February 4, 2014.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Simeon R. Acoba, Jr.
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack